Case: 19-10217   Date Filed: 02/04/2020   Page: 1 of 9


                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 19-10217
                          Non-Argument Calendar
                        ________________________

                  D.C. Docket No. 2:06-cr-00126-LSC-JEO-1



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                    versus

SAMUEL ZEV JURAVEL,
a.k.a. Shmuel Zev Juravel,

                                                           Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
                        ________________________

                              (February 4, 2020)

Before ROSENBAUM, LAGOA, and HULL, Circuit Judges.

PER CURIAM:
              Case: 19-10217     Date Filed: 02/04/2020   Page: 2 of 9


      Samuel Zev Juravel appeals the district court’s denial of his request for a

sentence reduction, pursuant to 18 U.S.C. § 3582(c)(2), based on Amendment 732.

Because the court correctly found that Juravel was not eligible for a sentence

reduction, we affirm.

                                         I.

      In 2006, Juravel pled guilty to attempting to entice a minor to engage in sexual

activity, 18 U.S.C. § 2422(b), and traveling in interstate commerce for the purpose

of attempting to engage in sexual activity with a minor, 18 U.S.C. § 2423(b) and (e).

For these offenses, he was sentenced to a total of 262 months of imprisonment. In

2007, he filed a pro se motion to vacate under 28 U.S.C. § 2255, raising several

claims of ineffective assistance of counsel. After the government responded and the

court appointed counsel, Juravel filed a motion to withdraw his § 2255 motion. The

district court granted the motion and dismissed the § 2255 motion “with prejudice.”

According to the dismissal order, Juravel had been advised of and “understood the

consequences should the motion to withdraw be granted.” Juravel did not file a

direct appeal or appeal the dismissal of his § 2255 motion.

      At Juravel’s 2006 sentencing, the district court applied a two-level

enhancement for “unduly influenc[ing] a minor to engage in prohibited sexual

conduct.” U.S.S.G. § 2G1.3(b)(2)(B) (2006). At that time, the commentary to

§ 2G1.3 contained conflicting guidance as to whether the term “minor” was limited


                                          2
               Case: 19-10217     Date Filed: 02/04/2020    Page: 3 of 9


to “real” victims or also included undercover officers playing the role of a minor.

See id. § 2G1.3, cmt. n.1 & n.3(B) (2006). That conflicting guidance, in turn,

resulted in a circuit split, with this Court holding that fictitious minors counted. See

United States v. Root, 296 F.3d 1222, 1233 (11th Cir. 2002) (addressing a materially

identical enhancement under § 2A3.2(b)(2)(B)).

      Amendment 732, which became effective November 1, 2009, amended

§ 2G1.3’s commentary to resolve the circuit split and provide that the undue-

influence enhancement “does not apply in a case in which the only ‘minor’ . . .

involved in the offense is an undercover law enforcement officer.” U.S.S.G. App.

C, Vol. III, Amend. 732. In United States v. Jerchower, we held that Amendment

732 was a clarification of the undue-influence enhancement that should be applied

retroactively on direct appeal.     631 F.3d 1181, 1184, 1187 (11th Cir. 2011)

(explaining that clarifying amendments are applied retroactively because they

“provide persuasive evidence of how the Sentencing Commission originally

envisioned application of the relevant guideline” (quotation marks omitted)).

      In October 2015, Juravel filed a pro se motion for reduction of sentence under

18 U.S.C. § 3582(c)(2) based on Amendment 732. Juravel argued that a reduction

was authorized because this Court held in Jerchower that Amendment 732 was a

clarifying amendment that applied retroactively. Doing so in his case, Juravel

contended, resulted in a two-level reduction to his offense level because his offenses


                                           3
               Case: 19-10217     Date Filed: 02/04/2020    Page: 4 of 9


involved only undercover officers posing as minors. He also asked the court, to the

extent it disagreed that § 3582(c)(2) was the proper vehicle for his claim, to liberally

construe his motion as if it were brought under the proper vehicle.

      In January 2019, less than a week after counsel appeared on Juravel’s behalf,

the district court denied the motion for a sentence reduction using a two-page form

order (AO 247). On the first page, the form order recited stock language that the

defendant had filed a motion under § 3582(c)(2), and the court checked a box

indicating that the motion was denied. On the second page, which is sealed, the

court explained that Juravel was not eligible for a sentence reduction because

Amendment 732 was not listed as a qualifying amendment at U.S.S.G. § 1B1.10(d).

Juravel now appeals, represented by counsel.

                                          II.

      We review de novo a district court’s legal conclusions as to the scope of its

authority under 18 U.S.C. § 3582(c)(2). United States v. Gonzalez-Murillo, 852 F.3d
1329, 1334 (11th Cir. 2017). Section 3582(c)(2) provides a limited exception to the

general rule that criminal sentences may not be modified once imposed. See United

States v. Puentes, 803 F.3d 597, 605–06 (11th Cir. 2015) (district courts may modify

a sentence “only when authorized by statute or rule”). Under § 3582(c)(2), a

sentence reduction is available to defendants whose sentencing range has been

lowered by a retroactive amendment to the Sentencing Guidelines. See 18 U.S.C.


                                           4
              Case: 19-10217    Date Filed: 02/04/2020   Page: 5 of 9


§ 3582(c)(2). Any reduction, however, must be “consistent with applicable policy

statements issued by the Sentencing Commission.” Id.

      The Sentencing Commission has issued a binding policy statement, U.S.S.G.

§ 1B.10, to govern sentence reductions under § 3582(c)(2). See Dillon v. United

States, 560 U.S. 817, 819, 828–30 (2010). For a sentence to be reduced retroactively

under § 3582(c)(2), according to the policy statement, the court must determine

whether “the guideline range applicable to that defendant has subsequently been

lowered as a result of an amendment to the Guidelines Manual listed in subsection

(d) below.” U.S.S.G. § 1B1.10(a)(1). Subsection (d) lists a number of “Covered

Amendments” that may ground a sentence reduction. See id. § 1B1.10(d). If “none

of the amendments listed in subsection (d) is applicable to the defendant,” however,

“[a] reduction in the defendant’s term of imprisonment is not consistent with this

policy statement and therefore is not authorized.” Id. § 1B1.10(a)(2)(A). We follow

a “bright-line rule that amendments claimed in § 3582(c)(2) motions may be

retroactively applied solely where expressly listed under § 1B1.10([d]).” United

States v. Armstrong, 347 F.3d 905, 909 (11th Cir. 2003) (emphasis in original).

      Here, the district court correctly determined that Juravel was not eligible for

a reduction under § 3582(c)(2) because Amendment 732 is not listed as a qualifying,




                                         5
                 Case: 19-10217        Date Filed: 02/04/2020        Page: 6 of 9


retroactive amendment under § 1B1.10(d). 1 See id.; U.S.S.G. § 1B1.10(d). Nor

does Juravel purport to rely on any other guideline amendment. Because “none of

the amendments listed in subsection (d) is applicable to the defendant,” “[a]

reduction in the defendant’s term of imprisonment is not consistent with [the

Commission’s] policy statement and therefore is not authorized.” U.S.S.G. §

1B1.10(a)(2)(A); see 18 U.S.C. § 3582(c)(2) (stating that any reduction must be

“consistent with applicable policy statements issued by the Sentencing

Commission”).        Accordingly, the court properly denied Juravel’s § 3582(c)(2)

motion.

       Juravel responds that Amendment 732 is a clarifying amendment that this

Court has held applies retroactively on direct appeal. See Jerchower, 631 F.3d at

1184. But Juravel conflates retroactivity on direct appeal and collateral review with

retroactivity for purposes of § 3582(c)(2). As we explained in Armstrong, “[w]hile

consideration of [a guideline amendment] as a clarifying amendment may be

necessary in the direct appeal of a sentence or in a petition under § 2255, it bears no

relevance to determining retroactivity under § 3582(c)(2).” Armstrong, 347 F.3d at



       1
         Contrary to Juravel’s claim, the district court’s basis for denying the motion is clear from
the record. The first page of the court’s order simply noted that Juravel had sought a reduction
under § 3582(c)(2), which requires a retroactive amendment, not that Juravel in fact relied on a
retroactive amendment. And the court clearly found that Juravel was not eligible in the sealed
order explaining its decision. In any case, even if the court’s decision was ambiguous, remand
would not be warranted because Juravel’s eligibility is a legal determination that we may resolve
independently of the district court. See Gonzalez-Murillo, 852 F.3d at 1334.
                                                 6
              Case: 19-10217     Date Filed: 02/04/2020    Page: 7 of 9


909.   Retroactivity for purposes of § 3582(c)(2) is determined solely by the

Sentencing Commission. Id. Therefore, “only amendments, clarifying or not, listed

under subsection ([d]) of § 1B1.10, and that have the effect of lowering the

sentencing range upon which a sentence was based, may be considered for reduction

of a sentence under § 3582(c)(2).” Id. (emphasis in original). Accordingly, Juravel

was not eligible for relief under § 3582(c)(2) based on Amendment 732.

       Unable to proceed under § 3582(c)(2), Juravel contends that the district court

should have considered, or at least permitted him an opportunity to raise, “alternative

statutory and constitutional bases for considering his motion.”           Among the

alternative bases, Juravel cites 28 U.S.C. § 2255, Fed. R. Civ. P. 60(b), and the writ

of audita querela. Although courts must liberally construe pro se filings to afford

review on any “legally justifiable base,” Sanders v. United States, 113 F.3d 184, 187

(11th Cir. 1997), we conclude that any err by the district court in failing to consider

other grounds for relief was harmless under the circumstances.

       First, to the extent § 2255 may have been an appropriate vehicle to raise a

claim based on Jerchower, it appears that the district court would have lacked

jurisdiction to consider the claim under § 2255. That’s because Juravel previously

filed a § 2255 motion that was dismissed “with prejudice.” When a federal prisoner

wishes to file a second or successive § 2255 motion, he must request and obtain from

this Court an order authorizing the motion; otherwise, “the district court lacks


                                          7
                Case: 19-10217        Date Filed: 02/04/2020       Page: 8 of 9


jurisdiction to consider a second or successive petition.” Farris v. United States,

333 F.3d 1211, 1216 (11th Cir. 2003). Here, no authorization was obtained, so the

court likely lacked jurisdiction to evaluate Juravel’s claim under § 2255.2

       Second, Rule 60(b) is a rule of civil procedure that cannot be used to obtain

relief in criminal proceedings. United States v. Mosavi, 138 F.3d 1365, 1366 (11th

Cir. 1998); see also United States v. Fair, 326 F.3d 1317, 1318 (11th Cir. 2003)

(holding that Rule 60(b)(4) could not be used to attack any alleged deficiencies in

the district court’s order denying defendant’s 18 U.S.C. § 3582(c)(2) motion because

§ 3582 is “criminal in nature”). Accordingly, the court could not have “consider[ed]

a sentence reduction” under that rule, as Juravel suggests.

       Third, Juravel has not shown that a writ of audita querela is available to him.

A writ of audita querela “was an ancient writ used to attack the enforcement of a

judgment after it was rendered.” United States v. Holt, 417 F.3d 1172, 1174 (11th

Cir. 2005). But we have held that “a writ of audita querela may not be granted when

relief is cognizable under § 2255.”            Id.   Here, relief was, broadly speaking,

cognizable under § 2255. Claims that “the sentence imposed is contrary to a

subsequently enacted clarifying amendment” are generally treated as “non-


       2
         Juravel cites no support for his claim that his 2015 motion for a sentence reduction can
be deemed to relate back to his initial § 2255 motion, which was dismissed with prejudice in 2007.
Because no case was pending at the time, there was “nothing. . . to relate back to.” Nyland v.
Moore, 216 F.3d 1264, 1266 (11th Cir. 2000). Plus, permitting that outcome would eviscerate the
prohibition on second or successive § 2255 motions. See 28 U.S.C. § 2255(h).

                                                8
                  Case: 19-10217        Date Filed: 02/04/2020    Page: 9 of 9


constitutional” issues that may be raised under § 2255, provided the petitioner can

prove that the alleged error resulted in a “complete miscarriage of justice.” Burke v.

United States, 152 F.3d 1329, 1331 (11th Cir. 1998). And to the extent Juravel seeks

to vacate his sentence as unconstitutional, that relief is cognizable under § 2255.3

Accordingly, the writ of audita querela does not apply because other postconviction

relief was available. See Holt, 417 F.3d at 1175 (holding that the writ of audita

querela was not available even though the petitioner had already filed a § 2255

motion).

       For these reasons, we affirm the denial of Juravel’s motion for a sentence

reduction.

       AFFIRMED.




       3
           Section 2255 provides, in relevant part,

       A prisoner in custody under sentence of a court established by Act of Congress
       claiming the right to be released upon the ground that the sentence was imposed in
       violation of the Constitution ... or that the sentence was in excess of the maximum
       authorized by law . . . may move the court which imposed the sentence to vacate,
       set aside or correct the sentence.

28 U.S.C. § 2255(a).
                                                  9